Exhibit 10.2


FEDERAL DEPOSIT INSURANCE CORPORATION
 
WASHINGTON, D.C.
 
CALIFORNIA DEPARTMENT OF FINANCIAL INSTITUTIONS
 
SAN FRANCISCO, CALIFORNIA
 
 

           )    
In the Matter of
)
     
)
 
CONSENT ORDER
SONOMA VALLEY BANK
)
   
SONOMA, CALIFORNIA
)
 
FDIC-10-249b
 
)
     
)
   
(INSURED STATE NONMEMBER BANK)
)
           

 
The Federal Deposit Insurance Corporation ("FDIC") is the appropriate Federal
banking agency for Sonoma Valley Bank, Sonoma, California ("Bank") under Section
3(q) of the Federal Deposit Insurance Act ("FDI Act"), 12 U.S.C. § 1813(q)(3).
The California Department of Financial Institutions ("CDFI") is the appropriate
State banking agency for the Bank under Division 1 of the California Financial
Code.
The Bank, by and through its duly elected and acting Board of Directors
("Board"), has executed a Stipulation to the Issuance of a Consent Order
("Stipulation"), dated May 17, 2010, that is accepted by the FDIC and the CDFI.
With the Stipulation, the Bank has consented, without admitting or denying any
charges of unsafe or unsound banking practices relating to management, capital,
asset, loans, liquidity, and brokered deposits to the issuance of this Consent
Order ("Order") by the FDIC and the CDFI pursuant to Section 8(b)(1) of the FDI
Act, and Section 1913 of the California Financial Code.

 
 
 

--------------------------------------------------------------------------------

-2- 
 
Having determined that the requirements for issuance of an order under Section
8(b) of the FDI Act, 12 U.S.C. § 1818(b), and Section 1913 of the California
Financial Code have been satisfied, the FDIC and the CDFI hereby order that:
1.     The Bank shall have and retain qualified management.
(a)   Each member of management shall have qualifications and experience
commensurate with his or her duties and responsibilities at the Bank. Management
shall include the following: (i) a chief executive officer with proven ability
in managing a bank of comparable size and risk profile; (ii) a chief financial
officer with proven ability in all aspects of financial management; and (iii) a
senior lending officer with significant lending, collection, and loan
supervision experience and experience in upgrading a low quality loan portfolio.
Each member of management shall be provided appropriate written authority from
the Board to implement the provisions of this Order.
(b)   The qualifications of management shall be assessed on its ability to:
 
(i)       comply with the requirements of this Order;
(ii)      operate the Bank in a safe and sound manner;
(iii)     comply with applicable laws and regulations; and
(iv)     restore all aspects of the Bank to a safe and sound condition,

including asset quality, capital adequacy, earnings, management effectiveness,
liquidity, and sensitivity to market risk.
(c)             During the life of this Order, the Bank shall notify the
Regional Director of the FDIC's San Francisco Regional Office ("Regional
Director") and the Commissioner of the California Department of Financial
Institutions ("Commissioner") in writing when it proposes to add or replace any
individual on the Board, or employ any individual to serve as a senior executive
officer, or change the responsibilities of any existing senior executive officer
to

 
 
 

--------------------------------------------------------------------------------

-3- 
 
include the responsibilities of another senior executive officer position. The
term "senior executive officer" shall have the same meaning ascribed to it in
Part 303 of the FDIC's Rules and Regulations, 12 C.F.R. § 303.101. The
notification shall include a completed Interagency Biographical and Financial
Report and Interagency Change in Director or Senior Executive Officer and must
be received at least 30 days before the addition, employment or change of
responsibilities is intended to become effective. The Regional Director and the
Commissioner shall have the power under the authority of this Order to
disapprove the addition, employment or change of responsibilities of any
proposed officer or director.
(d)         The requirement to submit information and the prior disapproval
provisions of this paragraph are based upon the authority of 12 U.S.C. § 1818(b)
and do not require the Regional Director and the Commissioner to complete their
review and act on any such information or authority within 30 days, or any other
timeframe. The Bank shall not add, employ or change the responsibilities of any
proposed director or senior executive officer until such time as the Regional
Director and the Commissioner have completed their review.
2.            (a)           Within 90 days from the effective date of this
Order, the Bank shall increase and thereafter maintain its Tier 1 capital in
such an amount to ensure that the Bank's leverage ratio equals or exceeds 10
percent.
(b)   Within 90 days from the effective date of this Order, the Bank shall
increase and thereafter maintain its total risk-based capital ratio in such an
amount as to equal or exceed 12 percent.
(c)   Within 60 days from the effective date of this Order, the Bank shall
develop and adopt a plan to meet and maintain the capital requirements of this
Order and to comply with the FDIC's Statement of Policy on Risk-Based Capital
contained in Appendix A to Part 325 of the FDIC's Rules and Regulations, 12
C.F.R. Part 325, Appendix A. Such plan and

 
 
 

--------------------------------------------------------------------------------

-4- 
 
its implementation shall be in a form and manner acceptable to the Regional
Director and the Commissioner as determined at subsequent examinations and/or
visitations.
(d)   The level of capital to be maintained during the life of this Order shall
be in addition to a fully funded allowance for loan and lease losses, the
adequacy of which shall be satisfactory to the Regional Director and the
Commissioner as determined at subsequent examinations and/or visitations. Any
increase in Tier 1 capital necessary to meet the requirements of this paragraph
may not be accomplished through a deduction from the Bank's allowance for loan
and lease losses.
(e)   If all or part of the increase in capital required by this Order is
accomplished by the sale of new securities, the Board shall adopt and implement
a plan for the sale of such additional securities, including the voting of any
shares owned or proxies held or controlled by them in favor of the plan. Should
the implementation of the plan involve a public distribution of the Bank's
securities (including a distribution limited only to the Bank's existing
shareholders), the Bank shall prepare offering materials fully describing the
securities being offered, including an accurate description of the financial
condition of the Bank and the circumstances giving rise to the offering, and any
other material disclosures necessary to comply with all applicable State and
Federal securities laws. Prior to the implementation of the plan and, in any
event, not less than 20 days prior to the dissemination of such materials, the
plan and any materials used in the sale of the securities shall be submitted to
the FDIC, Registration, Disclosure and Securities Unit, 550 17th St. N.W.,
Washington, D.C. 20429, for review, and to the Commissioner to obtain any and
all necessary securities permits or other approvals. Any changes requested by
the FDIC shall be made prior to dissemination. If the increase in capital is
provided by the sale of noncumulative perpetual preferred stock, then all terms
and conditions of the issue, including but not limited to those terms and
conditions relative to interest rate and

 
 
 

--------------------------------------------------------------------------------

-5- 
 
convertibility factor, shall be presented to the Regional Director and the
Commissioner for prior approval.
(f)   Subject to obtaining all required prior authorizations, permits or other
approvals from the Commissioner, the Bank shall promptly revise or supplement
the offering materials it is using in connection with the offer and sale of its
securities to fully and fairly disclosure every material change or development
regarding the Bank and its operation, including every planned change that would
be material, that occurs during the offering of the securities. The Bank shall
provide the revised offering materials or supplement, along with a notice that
the subscriber may rescind its subscription, to each subscriber that has
submitted a subscription for the Bank's securities before receiving the revised
offering materials or supplement for at least ten (10) days before accepting the
subscriber's subscription.
(g)   In complying with the provisions of this paragraph, the Bank shall provide
to any subscriber and/or purchaser of the Bank's securities, a written notice of
any planned or existing development or other changes which are materially
different from the information reflected in any offering materials used in
connection with the sale of Bank securities. The written notice required by this
paragraph shall be furnished within 10 days from the date such material
development or change was planned or occurred, whichever is earlier, and shall
be furnished to every subscriber and/or purchaser of the Bank's securities who
received or was tendered the information contained in the Bank's original
offering materials.
(h)            For the purposes of this Order, the terms "leverage ratio", "Tier
1 capital"and "total risk-based capital ratio" shall have, the meanings ascribed
to them in Part 325 of the FDIC's Rules and Regulations, 12 C.F.R. §§ 325.2(m),
325.2(v), 325.2(y), and Appendix A.
3.          The Bank shall not pay cash dividends or make any other payments to
its shareholders without the prior written consent of the Regional Director and
the commissioner.
 
 
 

--------------------------------------------------------------------------------

-6- 
 
4.            (a)           Within 30 days from the effective date of this
Order, the Bank shall eliminate from its books, by charge-off or collection, all
assets classified "Loss" and one-half of the assets classified "Doubtful" in the
ROE that have not been previously collected or charged off. Elimination of these
assets through proceeds of other loans made by the Bank is not considered
collection for the purpose of this paragraph.
(b)   Within 90 days from the effective date of this Order, the Bank shall have
reduced the assets classified "Doubtful" in the ROE, that have not previously
been charged off to not more than 80 percent of the Bank's Tier 1 capital and
allowance for loan and lease losses.
(c)   Within 90 days from the effective date of this Order, the Bank shall have
reduced the assets classified "Substandard" in the ROE, that have not previously
been charged off to not more than 80 percent of the Bank's Tier 1 capital and
allowance for loan and lease losses.
(d)   The requirements of this paragraph are not to be construed as standards
for future operations and, in addition to the foregoing, the Bank shall
eventually reduce the total of all adversely classified assets. Reduction of
these assets through proceeds of other loans made by the Bank is not considered
collection for the purpose of this paragraph. As used in this paragraph the word
"reduce" means:
(i.)  
to collect;

(ii.)  
         to charge off; or

(iii.)   to sufficiently improve the quality of assets adversely classified to
warrant removing any adverse classification, as determined by the FDIC and the
CDFI.
5.          Within 30 days from the effective date of this Order, the Board
shall develop or revise, adopt and implement a comprehensive policy for
determining the adequacy of the ALLL. For the purpose of this determination, the
adequacy of the reserve shall be determined after the
 
 
 

--------------------------------------------------------------------------------

-7- 
 
charge-off of all the loans or other items classified "Loss." The policy shall
provide for a review of the allowance at least once each calendar quarter. Said
review shall be completed in order that the findings of the Board with respect
to the ALLL are properly reported in the quarterly Reports of Condition and
Income. The review shall focus on the results of the Bank's internal loan
review, loan loss experience, trends of delinquent and non-accrual loans, an
estimate of potential loss exposure of significant credits, concentrations of
credit, and present and prospective economic conditions. A deficiency in the
allowance shall be remedied in the calendar quarter it is discovered, prior to
submitting the Report of Condition, by a charge to current operating earnings.
The minutes of the Board meeting at which such review is undertaken shall
indicate the results of the review. Upon completion of the review, the Bank
shall increase and maintain its ALLL consistent with the ALLL policy
established. Such policy and its implementation shall be satisfactory to the
Regional Director and the Commissioner as determined at subsequent examinations
and/or visitations.
6.            (a)           Beginning with the effective date of this Order, the
Bank shall not extend, directly or indirectly, any additional credit to, or for
the benefit of, any borrower who has a loan or other extension of credit from
the Bank that has been charged off or classified, in whole or in part, "Loss"
and is uncollected. This paragraph shall not prohibit the Bank from renewing or
extending the maturity of any credit in accordance with the Financial Accounting
Standards Board Statement Number 15 ("FASB 15").
(b)            Beginning with the effective date of this Order, the Bank shall
not extend, directly or indirectly, any additional credit to, or for the benefit
of, any borrower who has a loan or other extension of credit from the Bank that
has been classified, in whole or part, "Doubtful" or Substandard" without the
prior approval of a majority of the Board or loan committee of the Bank.
 
 

--------------------------------------------------------------------------------

-8- 

 
7.   Within 60 days from the effective date of this Order, the Bank shall
develop or revise, adopt, and implement a written plan, approved by its Board
and acceptable to the Regional Director and the Commissioner for systematically
reducing the amount of loans or other extensions of credit advanced, directly or
indirectly, to or for the benefit of, any borrowers in the "Real Estate"
Concentration. Such plan shall be in conformance with Appendix A of Part 365 of
the FDIC's Rules and Regulations, 12 C.F.R. Part 365, Appendix A; and Financial
Institution Letter (FIL)-104-2006, Commercial Real Estate Lending Joint
Guidance, dated December 12, 2006.
8.   (a)           Within 30 days from the effective date of this Order, the
Bank shall develop a written plan, approved by its Board for systematically
reducing the level of nonperforming assets and/or assets listed on the Bank's
watchlist to an acceptable level. The plan and its implementation shall be
satisfactory to the Regional Director and the Commissioner as determined at
subsequent examinations and/or visitations.
(b)        As used in this paragraph the word "reduce" means:
    (i)   to collect;
    (ii)   to charge-off; or
    (iii)         to sufficiently improve the quality of assets on the watchlist
to warrant their removal from the list, as determined by the FDIC and the CDFI.
 9.            (a)         Within 30 days from the effective date of this Order,
the Bank shall develop or revise, adopt, and implement written lending and
collection policies to provide effective guidance and control over the Bank's
lending function. Such policies and their implementation shall be satisfactory
to the Regional Director and the Commissioner as determined at subsequent
examinations and/or visitations.
 
 
 

--------------------------------------------------------------------------------

-9- 
  
        (b)            The initial revisions to the Bank's loan policy and
practices required by this paragraph shall, at a minimum, include the following:
(i)      provisions, consistent with the FDIC's instructions for the preparation
of Reports of Condition and Income, under which the accrual of interest income
is discontinued and previously accrued interest is reversed on delinquent loans;
(ii)      provisions that prohibit the capitalization of interest or
loan-related expense unless the Board supports in writing and records in the
minutes of the corresponding Board meeting why an exception thereto is in the
best interests of the Bank;
   (iii)  provisions which require complete loan documentation, realistic
repayment terms, and current credit information adequate to support the
outstanding indebtedness of the borrower. Such documentation shall include
current financial information, profit and loss statements or copies of tax
returns and cash flow projections;
   (iv)  provisions which incorporate limitations on the amount that can be
loaned in relation to established collateral values;
    (v)  provisions that specify the circumstances and conditions under which
real estate appraisals must be conducted by an independent third party;
   (vi)  provisions that establish standards for unsecured credit;
  (vii)  provisions that establish officer lending limits;
 (viii)  provisions that require extensions of credit to any of the Bank's
executive officers, directors, or principal shareholders, or to any related
interest of such persons, to be approved in advance by a majority of the entire
Board in accordance with section 215.4(b) of Regulation 0 of the Board of
Governors of the Federal Reserve System, 12 C.F.R. § 215.4(b);
 
 
 

--------------------------------------------------------------------------------

-10- 
 
(ix)  provisions that prohibit concentrations of credit in excess of 25 percent
of the Bank's total equity capital and reserves to any borrower and that
borrower's related interests;
(x)  provisions that require the preparation of a loan "watch list" which shall
include relevant information on all loans in excess of $500,000 which are
classified "Substandard" and "Doubtful" in the ROE, or by the FDIC or CDFI in
subsequent Reports of Examination and all other loans in excess of $500,000,
which warrant individual review and consideration by the Board as determined by
the loan committee or active management. The loan "watch list" shall be
presented to the Board for review at least monthly with such review noted in the
minutes;
(xi)  provisions that require an accurate internal grading system;
(xii)     provisions that require independent loan review; and
(xiii)    the Board shall adopt procedures whereby officer compliance with the
revised loan policy is monitored and responsibility for exceptions thereto
assigned. The procedures adopted shall be reflected in minutes of a Board
meeting at which all members are present and the vote of each is noted.
10.   Within 30 days from the effective date of this Order, the Bank shall
develop or revise, adopt, and implement a written liquidity and funds management
policy that adequately addresses liquidity needs and appropriately reduces its
reliance on non-core funding sources. Such policy and its implementation shall
be satisfactory to the Regional Director and the Commissioner as determined at
subsequent examinations and/or visitations.
11.   (a)           Within 60 days from the effective date of this Order, the
Bank shall develop or revise, adopt, and implement a written plan addressing
retention of profits, reducing overhead expenses, and setting forth a
comprehensive budget covering the period January 1,

 
 
 

--------------------------------------------------------------------------------

-11-
 
2011 to December 31, 2013. The plan required by this Paragraph shall contain
formal goals, strategies and benchmarks which are consistent with sound banking
practices to improve the Bank's net interest margin, increase interest income,
reduce discretionary expenses, and improve and sustain earnings of the Bank. It
shall also contain a thorough description of the operating assumptions that form
the basis for, and adequately support, each major component of the plan. Such
plan and its implementation shall be satisfactory to the Regional Director and
the Commissioner as determined at subsequent examinations and/or visitations.
(b)            Following the end of each calendar quarter, the Board shall
evaluate the Bank's actual performance in relation to the plan and shall record
the results of the evaluation, and any actions taken by the Bank, in the minutes
of the Board meeting at which such evaluation is undertaken.
12.   (a)           During the life of this Order, the Bank shall comply with
the provisions of section 337.6 of the FDIC's Rules and Regulations, 12 C.F.R. §
337.6.
(b)            Within 60 days from the effective date of this Order the Bank
shall submit to the Regional Director and the Commissioner a written plan for
eliminating its reliance on brokered deposits. The plan shall contain details as
to the current composition of brokered deposits by maturity and explain the
means by which such deposits will be reduced. For purposes of this Order,
brokered deposits are defined as described in section 337.6(a)(2) of the FDIC's
Rules and Regulations, 12 C.F.R. § 337.6(a)(2). Such plan and its implementation
shall be satisfactory to the Regional Director and the Commissioner as
determined at subsequent examinations and/or visitations.
13.   Within 30 days of the end of the first quarter following the effective
date of this Order, and within 30 days of the end of each quarter thereafter,
the Bank shall furnish written progress reports to the Regional Director and the
Commissioner detailing the form and manner


 
 

--------------------------------------------------------------------------------

-12-
 
of any actions taken to secure compliance with this Order and the results
thereof. Such reports shall include a copy of the Bank's Reports of Condition
and Income. Such reports may be discontinued when the corrections required by
this Order have been accomplished and the Regional Director and the Commissioner
have released the Bank in writing from making further reports.
14.           Following the effective date of this Order, the Bank shall provide
a copy of the Order or otherwise furnish a description of the Order to its
shareholder(s) in conjunction with:
(a) the Bank's next shareholder communication; and
(b) the notice or proxy statement preceding the Bank's next shareholder meeting.
The description shall fully describe the Order in all material respects. The
description and any accompanying communication, statement, or notice shall be
sent to the FDIC, Division of Supervision and Consumer Protection, Accounting
and Securities Disclosure Section, 550 17th Street, N.W., Washington, D.C.
20429, at least 20 days prior to dissemination to shareholders. Any changes
requested to be made by the FDIC shall be made prior to dissemination of the
description, communication, notice, or statement.
The provisions of this Order shall not bar, estop, or otherwise prevent the
FDIC, the CDFI, or any other federal or state agency or department from taking
any other action against the Bank or any of the Bank's current or former
institution-affiliated parties, as that term is defined in Section 3(u) of the
FDI Act, 12 U.S.C. § 1813(u).
This Order will become effective upon its issuance by the FDIC and the CDFI.
The provisions of this Order shall be binding upon the Bank, its
institution-affiliated parties, and any successors and assigns thereof..
The provisions of this Order shall remain effective and enforceable except to
the extent
 
 
 

--------------------------------------------------------------------------------

-13-
 
that and until such time as any provision has been modified, terminated,
suspended, or set aside by the FDIC and the CDFI.
Violation of any provisions of this Order, will be deemed to be conducting
business in an unsafe or unsound manner, and will subject the Bank to further
regulatory enforcement action.
Issued pursuant to delegated authority
Dated at San Francisco, California, this 18th day of May, 2010.
 

/s/J. George Doerr
/s/Craig Carlson by pt
J. George Doerr
Craig A. Carlson
Deputy Regional Director
Senior Deputy Commissioner
Risk Management
and Chief Examiner
Division of Supervision and Consumer Protection
California Department of Financial
San Francisco Region
Institutions
Federal Deposit Insurance Corporation
 

